Exhibit 10.15

LICENSE AGREEMENT

This License Agreement (the “License Agreement”), effective as of December 13,
2011 (the “Effective Date”), is by and among:

NEW YORK UNIVERSITY (“NYU”), a corporation organized and existing under the laws
of the State of New York and having a place of business at 70 Washington Square
South, New York, NY 10012,

THE FEINSTEIN INSTITUTE FOR MEDICAL RESEARCH (“FIMR”), a corporation organized
and existing under the laws of the State of New York and having a place of
business at 350 Community Drive, Manhasset, NY 11030, (NYU and FIMR together
hereinafter referred to as “LICENSORS”)

AND

CATALYST PHARMACEUTICAL PARTNERS, INC. (“CPP”), a corporation organized and
existing under the laws of the State of Delaware having its principal office at
355 Alhambra Circle, Suite 1500, Coral Gables, FL 33134.

RECITALS

WHEREAS, Dr. Jonathan Brodie of NYU (the “NYU Scientist”), Dr. Stephen Dewey of
FIMR (the “FIMR Scientist”), and Dr. Stephen Miller at CPP (the “CPP
Scientist”), have made certain inventions relating to the Field (hereinafter
“the Pre-Existing Inventions”), all as more particularly described in a patent
application that will be submitted to the United States Patent Office, a
description of which is attached hereto in the form of a Notice of Invention,
including any changes thereto related to the Field that are made before filing
with the United States Patent Office (the “Future Patent Application”) that will
be co-owned by NYU, FIMR, and CPP and in which none of the NYU Scientist, the
FIMR Scientist or the CPP Scientist have any personal ownership;

WHEREAS, subject to the terms and conditions hereinafter set forth, LICENSORS
are willing to grant to CPP, and CPP is willing to accept from LICENSORS, the
License (as hereinafter defined);

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto hereby agree as follows:

1. Definitions.

1.01. “Affiliate” shall mean any company or other legal entity which controls,
or is controlled by, or is under common control with, CPP; control means the
holding of twenty five and one tenth percent (25.1%) or more of (i) the capital
and/or (ii) the voting rights and/or (iii) the right to elect or appoint
directors.

 

1



--------------------------------------------------------------------------------

1.02. “Calendar Year” shall mean any consecutive period of twelve (12) months
commencing on the first day of January of any year.

1.03. “Date of First Commercial Sale” shall mean the date on which a Licensed
Product is first offered for sale by CPP or an Affiliate or sublicensee of CPP.

1.04. “Field” shall mean the prevention or treatment of Tourette’s Syndrome.

1.05. “License” shall mean (i) the exclusive worldwide license to practice the
Licensed Patents (as hereinafter defined) and (ii) the exclusive worldwide
license to practice the Licensed Know-How (as hereinafter defined), in each case
(i) and (ii) for the development, manufacture, use and sale of the Licensed
Products (as hereinafter defined) in the Field.

1.06. “Licensed Know-How” shall mean the Pre-Existing Inventions and any
information and materials related to the Pre-Existing Inventions relating to the
Field, including, but not limited to, pharmaceutical, chemical, biological and
biochemical products, technical and non-technical data, materials, methods and
processes and any drawings, plans, diagrams, specifications and/or other
documents containing such information, discovered, developed or acquired by, or
on behalf of students or employees of LICENSORS and, in each case, provided by
LICENSORS to CPP.

1.07. “Licensed Patents” shall mean the Future Patent Application and any
divisions, continuations, or foreign counterparts thereof, or patents issuing
thereon, or reissues, renewals and extensions thereof relating to the Field.

1.08. “Licensed Products” shall mean products covered by a claim of any
unexpired Licensed Patent (as hereinafter defined), which has not been
disclaimed or held invalid by a court of competent jurisdiction from which no
appeal can be taken, or which incorporates or is developed using Licensed
Know-How and is related to the Field.

1.09. “Licensed Technology” shall mean all Licensed Patents and Licensed
Know-How relating to the Field.

1.10. “Net Sales” shall mean the total amount invoiced in connection with sales
of the Licensed Products for use in the treatment of Tourette’s Syndrome to any
person or entity that is not an Affiliate or a sublicensee of CPP under the
License, after deduction of all the following to the extent applicable to such
sales;

i) all trade, case and quantity credits, discounts, refunds or rebates;

ii) allowances or credits for returns;

iii) sales taxes (including value-added tax);

provided that such deductions do not in the aggregate exceed five percent
(5%) of such sales.

 

2



--------------------------------------------------------------------------------

2. Effective Date.

This Agreement shall be effective as of the Effective Date and shall remain in
full force and effect until it expires or is terminated in accordance with
Section 13 hereof.

3. Title.

3.01. Subject to the License granted to CPP hereunder, it is hereby agreed that
all right, title and interest, in and to the Licensed Patents and the Licensed
Know-How shall vest jointly in NYU, FIMR, and CPP. At the request of NYU or
FIMR, CPP shall take all steps as may be necessary to give full effect to said
right, title and interest of NYU and FIMR including, but not limited to, the
execution of any documents that may be required to record such right, title and
interest with the appropriate agency or government office.

3.02. For so long as the NYU Scientist is employed by NYU, any and all
inventions made by the NYU Scientist and relating to the Field shall be owned
solely by NYU. For so long as the FIMR Scientist is employed by FIMR, any and
all inventions made by the FIMR Scientist and relating to the Field shall be
owned solely by FIMR.

4. Patents and Patent Applications.

4.01. At the initiative of CPP or LICENSORS, the parties shall consult with each
other regarding the prosecution of all patent applications with respect to the
Licensed Technology, including the Future Patent Application. Such patent
applications shall be filed, prosecuted and maintained by the law firm of
Roetzel & Andressor or by other patent counsel jointly selected by LICENSORS and
CPP. Copies of all such patent applications and patent office actions shall be
forwarded to each of LICENSORS and CPP. Each of the LICENSORS and CPP shall each
also have the right to have such patent applications and patent office actions
independently reviewed by other patent counsel separately retained by each of
the LICENSORS or CPP, respectively.

4.02. All applications and proceedings with respect to the Licensed Patents
shall be filed, prosecuted and maintained by CPP at the expense of CPP. CPP
shall file, prosecute, and maintain the Licensed Patents in good faith to obtain
the broadest possible valid claims. CPP shall provide copies of all proposed
submissions to patent offices, including patent applications and office action
responses, to LICENSORS sufficiently prior to filing to allow for review and
comment by LICENSORS, and CPP shall consider LICENSORS’ comments in good faith.

4.03. If at any time during the term of this Agreement CPP decides that it is
undesirable, as to one or more countries, to file, prosecute or maintain any
Licensed Patents, it shall give prompt written notice thereof to LICENSORS, at
least sixty (60) days prior to any deadline for filing, prosecuting, or
maintaining such Licensed Patents (including any foreign filing deadline). Upon
receipt of such notice, LICENSORS shall have the right, but not the obligation
to: (i) pursue such filing, prosecution, or maintenance at LICENSORS’ sole
discretion and expense, and (ii) delete such Licensed Patents from the Licensed
Technology. If LICENSORS pursue a Licensed

 

3



--------------------------------------------------------------------------------

Patent under the preceding sentence, but do no not delete the Licensed Product
from the Licensed Technology, then the royalty payable on Licensed products
covered by such Licensed Patent and not covered by any other patent owned by or
licensed to CPP, shall be increased by one percent (1%) of Net Sales, beyond the
amounts specified in Section 6.01.

4.04. Nothing herein contained shall be deemed to be a warranty by LICENSORS
that:

i) the parties can or will be able to obtain any patent or patents on any patent
application or applications in the Licensed Patents or any portion thereof, or
that any of the Licensed Patents will afford adequate or commercially worthwhile
protection, or

ii) that the manufacture, use, or sale of any element of the Licensed Technology
or any Licensed Product will not infringe any patent(s) of a third party.

4.05. CPP and any Affiliates and sublicensees of CPP shall insure that they
apply patent markings that meet all requirements of U.S. law, 35 U.S.C. § 287,
with respect to all Licensed Products.

5. Grant of License.

5.01. Subject to the terms and conditions hereinafter set forth, LICENSORS
hereby grant to CPP, and CPP hereby accepts from LICENSORS, the License.

5.02. LICENSORS reserve the right to use, and to permit other non-commercial
entities to use, the Licensed Technology for educational and research purposes.

5.03. The parties acknowledge that the United States government retains rights
in intellectual property funded under any grant or similar contract with a
Federal agency. The License is expressly subject to all applicable United States
government rights, including, but not limited to, any applicable requirement
that products, which result from such intellectual property and are sold in the
United States, must be substantially manufactured in the United States.

5.04. The License granted to CPP in Section 5.01 hereto shall commence upon the
Effective Date and shall remain in force on a country-by-country basis, if not
previously terminated under the terms of this Agreement, for fifteen (15) years
from the Date of First Commercial Sale in such country or until the expiration
date of the last to expire of the Licensed Patents, whichever shall be later.
CPP shall inform LICENSORS in writing of the Date of First Commercial Sale with
respect to each Licensed Product in each country as soon as practicable after
the making of each such first commercial sale.

5.05. CPP shall be entitled to grant sublicenses under the License on terms and
conditions in compliance and not inconsistent with the terms and conditions of
this

 

4



--------------------------------------------------------------------------------

Agreement (except that the rate of royalty may be at higher rates than those set
forth in this Agreement) (i) to an Affiliate or (ii) to other third parties for
consideration and in an arms-length transaction. All sublicenses shall only be
granted by CPP under a written agreement, a copy of which shall be provided by
CPP to LICENSORS as soon as practicable after the signing thereof. Each
sublicense granted by CPP hereunder shall be subject and subordinate to the
terms and conditions of this License Agreement and shall contain (inter-alia)
the following provisions:

(1) the sublicense shall expire automatically on the termination of the License;

(2) the sublicense shall not be assignable, in whole or in part;

(3) the sublicensee shall not grant further sublicenses; and

(4) both during the term of the sublicense and thereafter the sublicensee shall
agree to a confidentiality obligation similar to that imposed on CPP in
Section 9 below, and that the sublicensee shall impose on its employees, both
during the terms of their employment and thereafter, a similar undertaking of
confidentiality; and

(5) the sublicense agreement shall include the text of Sections 11 and 12 of
this Agreement and shall state that LICENSORS is an intended third party
beneficiary of such sublicense agreement for the purpose of enforcing such
indemnification and insurance provisions.

5.06. Nothing in this License Agreement shall be construed to give LICENSORS any
right, other than the right to payment for the License set forth herein, in any
of CPP’s products, including those designated CPP-109 or CPP-115.

6. Payments for License.

6.01. In consideration for the grant and during the term of the License with
respect to each Licensed Product, CPP shall pay to LICENSORS:

(a) [intentionally omitted]

 

 

 

 

 

 

 

 

(b) [intentionally omitted]

 

 

 

 

 

 

 

 

 

 

5



--------------------------------------------------------------------------------

6.02. [intentionally omitted]

 

 

 

 

6.03. [intentionally omitted]

 

 

 

 

6.04. Within sixty (60) days after the end of each Calendar Year, commencing on
the Date of First Commercial Sale, CPP shall furnish LICENSORS with a report
(hereinafter, the “Annual Report”), certified by an independent certified public
accountant, relating to the royalties and other payments due to LICENSORS
pursuant to this Agreement in respect of the Calendar Year covered by such
Annual Report and containing the same details as those specified in Section 6.03
above in respect of the Quarter-Year Report.

6.05. On reasonable notice and during regular business hours, LICENSORS or the
authorized representative of LICENSORS shall each have the right to inspect the
books of accounts, records and other relevant documentation of CPP or of the
Affiliates and the sublicensees of CPP insofar as they relate to the production,
marketing and sale of the Licensed Products, in order to ascertain or verify the
amount of royalties and other payments due to LICENSORS hereunder, and the
accuracy of the information provided to LICENSORS in the aforementioned reports.
The cost of such inspection shall be borne by LICENSORS, unless it is determined
in such inspection that LICENSORS has been underpaid in any period by more than
five percent (5%) of the amount which LICENSORS should have been paid, in which
case the cost of such inspection shall be reimbursed to LICENSORS by CPP.

7. Method of Payment.

7.01. Royalties and other payments due to LICENSORS hereunder shall be paid to
LICENSORS in United States dollars. Any such royalties on or other payments
relating to transactions in a foreign currency shall be converted into United
States dollars based on the closing buying rate of the Morgan Guaranty Trust
Company of New York applicable to transactions under exchange regulations for
the particular currency on the last business day of the accounting period for
which such royalty or other payment is due.

 

6



--------------------------------------------------------------------------------

7.02. CPP shall be responsible for payment to LICENSORS of all royalties due on
sale, transfer or disposition of Licensed Products by each Affiliate and
sublicensee of CPP.

7.03. Any amount payable hereunder by one of the parties to the other, which has
not been paid by the date on which such payment is due, shall bear interest form
such date until the date on which such payment is made, at the rate of two
percent (2%) per annum in excess of the prime rate prevailing at the Citibank,
N.A., in New York, during the period of arrears and such amount and the interest
thereon may be set off against any amount due, whether in terms of this
Agreement or otherwise, to the party in default by any non-defaulting party.

8. Development and Commercialization.

8.01. CPP undertakes to use reasonable diligence to carry out the Development
Plan (annexed hereto as Appendix I and which is an integral part of this
Agreement), including but not limited to, the performance of all efficacy,
pharmaceutical, safety, toxicological and clinical tests, trials and studies and
all other activities necessary in order to obtain the approval of the FDA for
the production, use and sale of the Licensed Products, all as set forth in the
Development Plan and within all timetables set forth therein. CPP further
undertakes to exercise reasonable diligence and to employ its reasonable
diligence to obtain or to cause its sublicensees to obtain, the appropriate
approvals of the health authorities for the production, use and sale of the
Licensed Products, in each of the other countries of the world in which CPP or
its sublicensees intend to produce, use, and/or sell Licensed Products.

8.02. Provided that applicable laws, rules and regulations require that the
performance of the tests, trials, studies and other activities specified in
Paragraph 8.01 above shall be carried out in accordance with FDA Good Laboratory
Practices and in a manner acceptable to the relevant health authorities, CPP
shall carry out such tests, trials, studies and other activities in accordance
with FDA Good Laboratory Practices and in a manner acceptable to the relevant
health authorities. Furthermore, the Licensed Products shall be produced in
accordance with FDA Good Manufacturing Practice (“GMP”) procedures in a facility
which has been certified by the FDA as complying with GMP, provided that
applicable laws, rules and regulations so require.

8.03. CPP undertakes to begin the regular commercial production, use, and sale
of the Licensed Products in good faith in accordance with the Development Plan
and to continue diligently thereafter to commercialize the Licensed Products.

8.04. CPP shall provide LICENSORS with written reports on all activities and
actions undertaken by CPP to develop and commercialize the Licensed Products;
such reports shall be made within sixty (60) days after each six (6) months of
the duration of this Agreement, commencing six months after the Effective Date.

 

7



--------------------------------------------------------------------------------

8.05. If CPP shall not commercialize the Licensed Products within a reasonable
time frame, unless such delay is necessitated by FDA or other regulatory
agencies or unless LICENSORS and CPP have mutually agreed to amend the
Development Plan because of unforeseen circumstances, LICENSORS shall notify CPP
in writing of CPP’s failure to commercialize and shall allow CPP sixty (60) days
to cure its failure to commercialize. CPP’s failure to cure such delay to
LICENSORS’s reasonable satisfaction within such 60-day period shall be a
material breach of this Agreement.

9. CONFIDENTIAL INFORMATION.

9.01. Except as otherwise provided in Section 9.02 and 9.03 below CPP shall
maintain any and all of the Licensed Technology in confidence and shall not
release or disclose any tangible or intangible component thereof to any third
party without first receiving the prior written consent of LICENSORS to said
release or disclosure.

9.02. The obligations of confidentiality set forth in Sections 9.01 shall not
apply to any component of the Licensed Technology which was part of the public
domain prior to the Effective Date of this Agreement or which becomes a part of
the public domain not due to some unauthorized act by or omission of CPP after
the effective date of this Agreement or which is disclosed to the CPP by a third
party who has the right to make such disclosure.

9.03. The provisions of Section 9.01 notwithstanding, CPP may disclose the
Licensed Technology to third parties who need to know the same in order to
secure regulatory approval for the sale of Licensed Products and as otherwise
required by law.

10. Infringement of Licensed Patent.

10.01. In the event a party to this Agreement acquires information that a third
party is infringing one or more of the Licensed Patents, the party acquiring
such information shall promptly notify the other party to the Agreement in
writing of such infringement.

10.02. In the event of an infringement of a Licensed Patent, CPP shall be
privileged but not required to bring suit against the infringer. Should CPP
elect to bring suit against an infringer and LICENSORS is joined as a party
plaintiff in any such suit, LICENSORS shall have the right to approve the
counsel selected by CPP to represent CPP and LICENSORS. The expenses of such
suit or suits that CPP elects to bring, including any expenses of LICENSORS
incurred in conjunction with the prosecution of such suit or the settlement
thereof, shall be paid for entirely by CPP and CPP shall hold LICENSORS free,
clear and harmless from and against any and all costs of such litigation,
including attorneys’ fees. CPP shall not compromise or settle such litigation
without the prior written consent of LICENSORS, which shall not be unreasonably
withheld.

 

8



--------------------------------------------------------------------------------

10.03. In the event CPP exercises the right to sue herein conferred, it shall
have the right to first reimburse itself out of any sums recovered in such suit
or in settlement thereof for all costs and expenses of every kind and character,
including reasonable attorneys’ fees, necessarily involved in the prosecution of
any such suit, and if after such reimbursement, any funds shall remain from said
recovery, CPP shall promptly pay to each of LICENSORS an amount equal to
twenty-five percent (25%) of such remainder and CPP shall be entitled to receive
and retain the remaining fifty percent (50%) balance of such recovery.

10.04. If CPP does not bring suit against said infringer pursuant to
Section 10.02 herein, or has not commenced negotiations with said infringer for
discontinuance of said infringement, within ninety (90) days after receipt of
such notice, LICENSORS shall have the right, but shall not be obligated, to
bring suit for such infringement. Should LICENSORS elect to bring suit against
an infringer and CPP is joined as a party plaintiff in any such suit, CPP shall
have the right to approve the counsel selected by LICENSORS to represent
LICENSORS and CPP, and LICENSORS shall hold CPP free, clear and harmless from
and against any and all costs and expenses of such litigation, including
attorneys’ fees. If CPP has commenced negotiations with an alleged infringer of
the Licensed Patent for discontinuance of such infringement within such 90-day
period, CPP shall have an additional ninety (90) days from the termination of
such initial 90-day period to conclude its negotiations before LICENSORS may
bring suit for such infringement. In the event LICENSORS bring suit for
infringement of any Licensed Patent, LICENSORS shall have the right to settle
any such suit by licensing the alleged infringer. In the event LICENSORS bring
suit for infringement of any Licensed Patent, LICENSORS shall have the right to
first reimburse itself out of any sums recovered in such suit or settlement
thereof for all costs and expenses of every kind and character, including
reasonable attorneys’ fees necessarily involved in the prosecution of such suit,
and if after such reimbursement, any funds shall remain from said recovery,
LICENSORS shall promptly pay to CPP an amount equal to fifty percent (50%) of
such remainder and LICENSORS shall be entitled to receive and retain the balance
of the remainder of such recovery.

10.05. Each party shall always have the right to be represented by counsel of
its own selection in any suit for infringement of the Licensed Patents
instituted by the other party to this Agreement under the terms hereof. The
expense of such counsel shall be borne by the party initiating such infringement
suit.

10.06. CPP agrees to cooperate fully with LICENSORS at the request of LICENSORS,
including, by giving testimony and producing documents lawfully requested in the
prosecution of any suit by LICENSORS for infringement of the Licensed Patents;
provided, that LICENSORS shall pay all reasonable expenses (including attorneys’
fees) incurred by CPP in connection with such cooperation. LICENSORS shall
cooperate and shall endeavor to cause the NYU Scientist and FIMR Scientist to
cooperate with CPP at the request of CPP, including by giving testimony and
producing documents lawfully requested, in the prosecution of any suit by CPP
for infringement of the Licensed Patents; provided, that CPP shall pay all
reasonable expenses (including attorneys’ fees) incurred by LICENSORS in
connection with such cooperation.

 

9



--------------------------------------------------------------------------------

11. Liability and Indemnification.

11.01. CPP shall indemnify, defend and hold harmless LICENSORS and their
trustees, officers, medical and professional staff, employees, students and
agents and their respective successors, heirs and assigns (the “Indemnitees”),
against any liability, damage, loss or expense (including reasonable attorneys’
fees and expenses of litigation) incurred by or imposed upon the Indemnitees or
any one of them in connection with any claims, suits, actions, demands or
judgments (i) arising out of the design, production, manufacture, sale, use in
commerce or in human clinical trials, lease, or promotion by CPP or by a
licensee, Affiliate or agent of CPP of any Licensed Product, process or service
relating to, or developed pursuant to, this Agreement or (ii) arising out of any
other activities to be carried out pursuant to this Agreement.

11.02. With respect to an Indemnitee, CPP’s indemnification under subsection
11.01(i) shall apply to any liability, damage, loss or expense whether or not it
is attributable to the negligent activities of such Indemnitee. CPP’s
indemnification obligation under subsection 11.01(ii) shall not apply to any
liability, damage, loss or expense to the extent that it is attributable to the
negligent activities of any such Indemnitee.

11.03. CPP agrees, at its own expense, to provide attorneys reasonably
acceptable to LICENSORS to defend against any actions brought or filed against
any Indemnitee with respect to the subject of indemnity to which such Indemnitee
is entitled hereunder, whether or not such actions are rightfully brought.

12. Security for Indemnification.

12.01. At such time as any Licensed Product, process or service relating to, or
developed pursuant to, this Agreement is being commercially distributed or sold
or tested in clinical trials by CPP or by a licensee, Affiliate or agent of CPP,
CPP shall at its sole cost and expense, procure and maintain policies of
comprehensive general liability insurance in amounts not less than
(i) $5,000,000 per incident and $5,000,000 annual aggregate during the period
that such Licensed Product, process, or service is being tested in clinical
trials prior to commercial sale, and (ii) $10,000,000 per incident and
$20,000,000 annual aggregate during the period that such Licensed Product,
process, or service is being commercially distributed or sold, and in each case
naming the Indemnitees as additional insureds. Such comprehensive general
liability insurance shall provide (i) product liability coverage and (ii) broad
form contractual liability coverage for CPP’s indemnification under Section 11
of this Agreement. If CPP elects to self-insure all or part of the limits
described above (including deductibles or retentions which are in excess of
$250,000 annual aggregate) such self-insurance program shall include assets or
reserves which have been actuarially determined for the liabilities associated
with this Agreement and must be acceptable to LICENSORS.

 

10



--------------------------------------------------------------------------------

12.02. The minimum amounts of insurance coverage required under this Section 12
shall not be construed to create a limit of CPP’s liability with respect to its
indemnification under Section 11 of this Agreement.

12.03. CPP shall provide LICENSORS with written evidence of such insurance upon
request of LICENSORS. CPP shall provide LICENSORS with written notice at least
sixty (60) days prior to the cancellation, non-renewal or material change in
such insurance; if CPP does not obtain replacement insurance providing
comparable coverage within such sixty (60) day period, LICENSORS shall have the
right to terminate this Agreement effective at the end of such sixty (60) day
period without notice or any additional waiting periods.

12.04. CPP shall maintain such comprehensive general liability insurance beyond
the expiration or termination of this Agreement during (i) the period that any
product, process or service, relating to, or developed pursuant to, this
Agreement is being commercially distributed or sold or tested in clinical trials
by CPP or by a sublicensee, Affiliate or agent of CPP and (ii) a reasonable
period after the period referred to in (i) above which in no event shall be less
than fifteen (15) years.

13. Expiry and Termination

13.01. Unless earlier terminated pursuant to this Section 13, this Agreement
shall expire upon the expiration of the period of the License in all countries
as set forth in Section 5.04 above.

13.02. At any time prior to expiration of this Agreement, LICENSORS or CPP may
terminate this Agreement forthwith for Cause, as “Cause” is described below, by
giving written notice to the other party. “Cause” for termination by one party
of this Agreement shall be deemed to exist if the other party materially
breaches or defaults in the performance or observance of any of the provisions
of this Agreement and such breach or default is not cured within sixty (60) days
or, in the case of failure to pay any amounts due hereunder, thirty (30) days
(unless otherwise specified herein) after the giving of notice by the other
party specifying such breach or default, or if either LICENSORS or CPP
discontinues its business or becomes insolvent or bankrupt.

13.03. Upon termination of this Agreement for any reason and prior to expiration
as set forth in Section 13.01 hereof, all rights in and to the Licensed
Technology shall revert to LICENSORS, and CPP and its Affiliates and
sublicensees shall not be entitled to make any further use whatsoever of the
Licensed Technology or to make, use, or sell Licensed Products.

13.04. Upon termination of this Agreement for any reason, CPP shall promptly,
without further consideration, provide to LICENSORS all data and regulatory
documents, including INDs, NDAs, Orphan Drug applications, or their equivalents
in all countries, related to the development of Licensed Products, and shall
grant to LICENSORS an irrevocable, royalty-free, non-exclusive license, with the
right to grant sublicenses, to any CPP patent applications or patents filed
after the Effective Date, covering Licensed Products or their manufacture or
use.

 

11



--------------------------------------------------------------------------------

13.05. Termination of this Agreement shall not relieve either party of any
obligation to the other party incurred prior to such termination.

13.06. Sections 3, 9, 11, 12, 13 and 17 hereof shall survive and remain in full
force and effect after any termination, cancellation or expiration of this
Agreement.

14. Representations and Warranties by CPP.

CPP hereby represents and warrants to LICENSORS as follows:

(1) CPP is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware. CPP has been granted all requisite
power and authority to carry on its business and to own and operate its
properties and assets. The execution, delivery and performance of this Agreement
have been duly authorized by the Board of Directors of CPP.

(2) There is no pending or, to CPP’s knowledge, threatened litigation involving
CPP which would have any effect on this Agreement or on CPP’s ability to perform
its obligations hereunder; and

(3) There is no indenture, contract, or agreement to which CPP is a party or by
which CPP is bound which prohibits or would prohibit the execution and delivery
by CPP of this Agreement or the performance or observance by CPP of any term or
condition of this Agreement.

15. Representations and Warranties by LICENSORS.

15.01. NYU hereby represents and warrants to CPP as follows:

(1) NYU is a corporation duly organized, validly existing and in good standing
under the laws of the State of New York. NYU has been granted all requisite
power and authority to carry on its business and to own and operate its
properties and assets. The execution, delivery and performance of this Agreement
have been duly authorized by the Board of Trustees of NYU.

(2) There is no pending or, to NYU’s knowledge, threatened litigation involving
NYU which would have any effect on this Agreement or on NYU’s ability to perform
its obligations hereunder; and

(3) There is no indenture, contract, or agreement to which NYU is a party or by
which NYU is bound which prohibits or would prohibit the execution and delivery
by NYU of this Agreement or the performance or observance by NYU of any term or
condition of this Agreement.

15.02. FIMR hereby represents and warrants to CPP as follows:

(1) FIMR is a corporation duly organized, validly existing and in good standing
under the laws of the State of New York. FIMR has been granted all requisite
power and authority to carry on its business and to own and operate its
properties and assets. The execution, delivery and performance of this Agreement
have been duly authorized by the Board of Directors of FIMR.

 

12



--------------------------------------------------------------------------------

(2) There is no pending or, to FIMR’s knowledge, threatened litigation involving
NYU which would have any effect on this Agreement or on FIMR’s ability to
perform its obligations hereunder; and

(3) There is no indenture, contract, or agreement to which FIMR is a party or by
which FIMR is bound which prohibits or would prohibit the execution and delivery
by FIMR of this Agreement or the performance or observance by FIMR of any term
or condition of this Agreement.

16. No Assignment.

Neither CPP nor either of the LICENSORS shall have the right to assign, delegate
or transfer at any time to any party, in whole or in part, any or all of the
rights, duties and interest herein granted without first obtaining the written
consent of the other parties to such assignment.

17. Use of Name.

17.01. Without the prior written consent of the other parties, neither CPP, NYU,
nor FIMR shall use the name of any of the other parties or any adaptation
thereof or of any staff member, employee or student of the other parties:

i) in any product labeling, advertising, promotional or sales literature;

ii) in connection with any public or private offering or in conjunction with any
application for regulatory approval, unless disclosure is otherwise required by
law, in which case either party may make factual statements concerning the
Agreement or file copies of the Agreement after providing the other party with
an opportunity to comment and reasonable time within which to do so on such
statement in draft.

17.02. Except as provided herein, neither NYU, FIMR, nor CPP will issue public
announcements about this Agreement without prior written approval of the other
parties.

18. Miscellaneous.

18.01. In carrying out this Agreement the parties shall comply with all local,
state and federal laws and regulations including but not limited to, the
provisions of Title 35 United States Code §200 et seq. and 15 CFR §368 et seq.

18.02. If any provision of this Agreement is determined to be invalid or void,
the remaining provisions shall remain in effect.

18.03. This Agreement shall be governed by and construed in accordance with the
laws of New York, without regard to principles relating to conflicts of law. The
courts of the State of New York in New York County and the United States
District Court for the Southern District of New York shall have exclusive
jurisdiction over the parties with respect to any dispute or controversy between
them arising under or in connection with this Agreement and, by execution and
delivery of this Agreement, the parties to this Agreement submit to the
jurisdiction of those courts, including, but not limited to, the in

 

13



--------------------------------------------------------------------------------

personam and subject matter jurisdiction of those courts, waive any objection to
such jurisdiction on the grounds of venue or forum non conveniens, the absence
of in personam or subject matter jurisdiction and any similar grounds, consent
to service of process by mail in accordance with paragraph 18.04 or any other
manner permitted by law and irrevocably agree to be bound by any such judgment
rendered thereby in connection with this Agreement. These consents to
jurisdiction shall not be deemed to confer rights on any person other than the
parties to this Agreement.

18.04. All payments or notices required or permitted to be given under this
Agreement shall be given in writing and shall be effective when either
personally delivered or deposited, postage prepaid, in the United States
registered or certified mail, or sent via a recognized national overnight
delivery service (such as Federal Express or DHL), addressed as follows:

 

To NYU:

   New York University    Office of Industrial Liaison    650 First Avenue, 6th
Floor    New York, NY 10016    Attention: Abram M. Goldfinger    Executive
Director,    Industrial Liaison/Technology Transfer

and

      Office of Legal Counsel    New York University    Bobst Library    70
Washington Square South    New York, NY 10012    Attention: Annette Johnson, Esq
   Vice Dean and Senior Counsel for Medical School Affairs

To FIMR:

   The Feinstein Institute for Medical Research    Office of Technology Transfer
   350 Community Drive    Manhasset, NY 11030    Attention: Kirk R. Manogue, PhD
   Vice President, Technology Transfer

and

      Legal Affairs    North Shore-LIJ Health System    145 Community Drive   
Great Neck, NY 11021    Attention: General Counsel

 

14



--------------------------------------------------------------------------------

To CPP:

   Catalyst Pharmaceutical Partners, Inc.    355 Alhambra Circle    Suite 1500
   Coral Gables, Florida 33134:    Attention: Stephen Miller, Chief Scientific
Officer

and

      Akerman Senterfitt    350 East Las Olas Boulevard    Suite 1600    Fort
Lauderdale, Florida 33301    Attention: Philip B. Schwartz, Esq.

or such other address or addresses as any party may hereafter specify for itself
by written notice to the others. Such notices and communications shall be deemed
effective on the date of delivery or fourteen (14) days after having been sent
by registered or certified mail, whichever is earlier.

18.05. This Agreement (and the annexed Appendix) constitutes the entire
Agreement among the parties and no variation, modification or waiver of any of
the terms or conditions hereof shall be deemed valid unless made in writing and
signed by all parties hereto. This Agreement supersedes any and all prior
agreements or understandings, whether oral or written, between CPP and
LICENSORS.

18.06. No waiver by any party of any non-performance or violation by any other
party of any of the covenants, obligations or agreements of such other party
hereunder shall be deemed to be a waiver of any subsequent violation or
non-performance of the same or any other covenant, agreement or obligation, nor
shall forbearance by any party be deemed to be a waiver by such party of its
rights or remedies with respect to such violation or non-performance.

18.07. The descriptive headings contained in this Agreement are included for
convenience and reference only and shall not be held to expand, modify or aid in
the interpretation, construction or meaning of this Agreement.

18.08. It is not the intent of the parties to create a partnership or joint
venture or to assume partnership responsibility or liability. The obligations of
the parties shall be limited to those set out herein and such obligations shall
be several and not joint.

(Remainder of page is intentionally blank. Signature page follows immediately.)

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first above written.

 

    NEW YORK UNIVERSITY      

THE FEINSTEIN INSTITUTE

FOR MEDICAL RESEARCH

By:  

/s/ Abram M. Goldfinger

  By:  

/s/ Kirk R. Manogue

  Abram M. Goldfinger     Kirk R. Manogue, PhD   Executive Director,     Vice
President, Technology Transfer   Industrial Liaison/Technology Transfer    
Date:  

December 14, 2011

  Date:  

December 19, 2011

 

    CATALYST PHARMACEUTICAL
PARTNERS, INC. By:  

/s/ Patrick J. McEnany

  Patrick J. McEnany   Chairman, President and CEO Date:  

December 13, 2011

 

16